DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


The Amendment filed April 15, 2022 has been entered. Claims 1-10 are pending.  No claim amendments have been made. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Passe et al. (US 2008/0226810 A1; Sep. 18, 2008) in view of Karaca et al. (“Emulsifying properties of chickpea, faba bean, lentil and pea proteins produced by isoelectric precipitation and salt extraction”, Food Research International 44 (2011) 2742-2750, Retrieved from Internet URL: https://www.sciencedirect.com/science/article/pii/S0963996911003759).
Regarding claim 1, Passe discloses a pea protein composition comprising highly soluble proteins, wherein the proteins comprise globulins and albumins, wherein the composition has a protein content equal to or greater than 60% by weight, thus overlapping the claimed range of at least 80% by weight ([0002], [0006]). 
Passe further teaches that the weight ratio of globulins to albumins overlaps the claimed range (65 to 80% globulins and 20% albumins; [0010] and [0018]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Passe, however, teaches that such weight ratio is in unprocessed pea and fails to specifically teach a weight ratio of globulins to albumins in the pea protein composition. 
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to vary the method by which they pea protein composition is obtained so as to result in a pea protein having a desired weight ratio of globulins to albumins. Passe teaches that the soluble proteins of the pea are the globulins and the albumins, which represent 85% of the total proteins in pea ([0006]-[0008]). Therefore, it is well within the ordinary skill in the art to varying the method for producing the pea protein composition to result in a desired concentration of globulins to albumins. As Passe teaches that the globulins and albumins represent the soluble proteins in pea, the pea protein composition would neceassarily have a concentration of globulins to albumins and therefore one of ordinary skill in the art to vary the method by which they pea protein composition is obtained so as to result in a pea protein having a desired weight ratio of globulins to albumins.
Furthermore, Karaca teaches properties of pea proteins, wherein the main storage proteins are globulins and albumins. Karaca further teaches that the exact ratio between globulins and albumins in protein isolates vary due to the pea species and/or their method of production, which influence the physicochemical properties (page 2743).
Therefore, as the claims are silent with respect to the exact pea species, it would have been obvious to one of ordinary skill in the art to vary the pea species and/or the method of production of the protein isolates to result in a desired globulin/albumin ratio, which is well known in the art as taught and suggested by Karaca. 
Regarding claim 2, Passe teaches that the pea protein composition has a low antitryptic factor ranging from 2 to 5.5. TIU/mg, which overlaps the claimed range of 1 to 5. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Regarding claim 3, Passe teaches that the composition has excellent emulsifying capacity, wherein the emulsifying properties are directly influenced by the process and operating conditions used to prepare the composition ([0046]-[0047], [0051], [0171]).
Passe, however, fails to specifically teach that the albumins have an emulsifying activity greater than 600 ml of corn oil per gram of albumins. 
It would have been obvious to one of ordinary skill in the art to vary the process and operating conditions used to prepare the composition to result in a desired emulsifying activity as taught by Passe, which states that the emulsifying properties are directly influenced by the process of extraction. This is merely routine experimentation that is well understood, routine and conventional in the art. 
Regarding claims 5-9, Passe further teaches a process for producing a pea protein composition comprising extracting a protein rich fraction (e.g. the globulins and albumins), separating the two components by flocculation, adjusting the pH to a value from 7 to 7.5 and heat treating the composition at a temperature from 130 to 150 C ([0042], [0123]-[0171]). 
Passe fails to specifically teach that the method reduced the content of antitryptic factos in the albumin-enriched fraction, however, Passe, as stated above, teaches that the pea protein composition has a low antitryptic factor ranging from 2 to 5.5. TIU/mg, which overlaps the claimed range of 1 to 5, and therefore it would have been obvious for the method to reduce the content of antitryptic factors in order to product a composition having a low antitryptic factor.
With respect to mixing the globulin-enriched fraction and the thermized albumin enriched fraction, the examiner notes that Passe teaches a final pea composition comprising soluble proteins that are globulins and albumins, which are the pea protein isolate and concentrates ([0042]). 
Passe further teaches that the weight ratio of globulins to albumins overlaps the claimed range (65 to 80% globulins and 20% albumins; [0010] and [0018]). 
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. (MPEP 2144.05 I)
Passe, however, teaches that such weight ratio is in unprocessed pea and fails to specifically teach a weight ratio of globulins to albumins in the pea protein composition. 
However, the examiner notes that it would have been obvious to one of ordinary skill in the art to vary the method by which they pea protein composition is obtained so as to result in a pea protein having a desired weight ratio of globulins to albumins. Passe teaches that the soluble proteins of the pea are the globulins and the albumins, which represent 85% of the total proteins in pea ([0006]-[0008]). Therefore, it is well within the ordinary skill in the art to varying the method for producing the pea protein composition to result in a desired concentration of globulins to albumins. As Passe teaches that the globulins and albumins represent the soluble proteins in pea, the pea protein composition would neceassarily have a concentration of globulins to albumins and therefore one of ordinary skill in the art to vary the method by which they pea protein composition is obtained so as to result in a pea protein having a desired weight ratio of globulins to albumins.
Furthermore, Karaca teaches properties of pea proteins, wherein the main storage proteins are globulins and albumins. Karaca further teaches that the exact ratio between globulins and albumins in protein isolates vary due to the pea species and/or their method of production, which influence the physicochemical properties (page 2743).
Therefore, as the claims are silent with respect to the exact pea species, it would have been obvious to one of ordinary skill in the art to vary the pea species and/or the method of production of the protein isolates to result in a desired globulin/albumin ratio, which is well known in the art as taught and suggested by Karaca. 
While Passe fails to specifically teach the mixing step, Passe is directed towards a high protein pea composition and therefore it would have been obvious to one of ordinary skill in the art to mix the two components to result in a pea composition that has a high amount of soluble protein. 
As stated in MPEP 2144.06 ““It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted) (Claims to a process of preparing a spray-dried detergent by mixing together two conventional spray-dried detergents were held to be prima facie obvious.)”
With respect to the specific processing conditions, as stated in MPEP 2144.05: Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)
Passe teaches the general steps of preparing the pea composition as claimed and therefore the exact temperatures and times for processing are merely obvious variants over the prior art. 
Regarding claim 10, Passe discloses a food composition comprising the pea protein composition ([0172]). 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Passe et al. (US 2008/0226810 A1; Sep. 18, 2008) and Karaca et al. (“Emulsifying properties of chickpea, faba bean, lentil and pea proteins produced by isoelectric precipitation and salt extraction”, Food Research International 44 (2011) 2742-2750, Retrieved from Internet URL: https://www.sciencedirect.com/science/article/pii/S0963996911003759) as applied to claim 1 above, and further in view of Yang et al. (Evaluation of nutritional quality of a novel pea protein, AgroFOOD industry hi-tech - November/December 2012 - vol 23 n 6, Retrieved from Internet URL: https://www.sprim.com/wp-content/uploads/2018/10/Evaluation-of-nutritional-quality-of-a-novel-pea-protein.pdf).
Regarding claim 4, Passe discloses the pea protein as described above, but fails to teach the PDCAAS.
Yang discloses nutritional quality of pea protein and further teaches that it is known in the art for pea protein to have a PDCAAS value as claimed. 
Therefore, it would have been obvious to one of ordinary skill in the art to vary the processing parameters to result in a pea protein having a PDCAAS value equal to 1 as such value represents exceptional quality. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7 and 10 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3-4, 6-7 and 9 of copending Application No. 16/652,765 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both make claim to a pea protein composition comprising globulins and albumins wherein the solids extract comprises at least 80% by weight of proteins and has a mass ratio of globulins and albumins from 65/35 to 85/15, and wherein the composition has a PDCAAS equal to 1. Both also claim to a similar process for producing a pea composition and a food or pharmaceutical composition comprising the pea protein composition.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections have been fully considered but were not found persuasive. 
Applicant states that it would not have been obvious to one of ordinary skill in the art to vary the method by which they pea protein composition is obtained so as to result in a pea protein having a desired weight ratio of globulins to albumins. 
This is not found persuasive in view of the new reference, Karaca. Karaca teaches properties of pea proteins, wherein the main storage proteins are globulins and albumins. Karaca further teaches that the exact ratio between globulins and albumins in protein isolates vary due to the pea species and/or their method of production, which influence the physicochemical properties (page 2743).
Therefore, as the claims are silent with respect to the exact pea species, it would have been obvious to one of ordinary skill in the art to vary the pea species and/or the method of production of the protein isolates to result in a desired globulin/albumin ratio, which is well known in the art as taught and suggested by Karaca. 
Again, as stated above, Passe teaches that the soluble proteins of the pea are the globulins and the albumins, which represent 85% of the total proteins in pea ([0006]-[0008]). Therefore, it is well within the ordinary skill in the art to varying the method for producing the pea protein composition to result in a desired concentration of globulins to albumins. As Passe teaches that the globulins and albumins represent the soluble proteins in pea, the pea protein composition would neceassarily have a concentration of globulins to albumins and therefore one of ordinary skill in the art to vary the method by which they pea protein composition is obtained so as to result in a pea protein having a desired weight ratio of globulins to albumins.
For the reasons stated above, the 103 rejections are maintained. 




Conclusion
No claims are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE A COX whose telephone number is (571)270-1075.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHANIE A COX/Primary Examiner, Art Unit 1791